Citation Nr: 0609499	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
a left shoulder disability status post Mumford's procedure 
with arthritis, rated as noncompensable from April 1, 2000 to 
January 26, 2001.   

2.  Entitlement to an increased initial disability rating for 
a left shoulder disability status post Mumford's procedure 
with arthritis, rated as 10 percent disabling after January 
26, 2001. 

3.  Entitlement to an increased disability rating for a right 
shoulder disability rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1980 to 
March 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran now lives in Florida.  
The file was originally in Louisville, Kentucky.  

The Board observes that the veteran's February 2002 
substantive appeal included a request for a Travel Board 
hearing.  However, the veteran failed to report for the 
hearing scheduled in June 2005.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704 
(2005).

The issue of an increased rating for a right shoulder 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 26, 2001, objective manifestation of the 
veteran's left shoulder disability with arthritis include 
noncompensable limitation of motion with satisfactory 
evidence of painful motion; there was no objective evidence 
of any further factors of functional loss; no limitation of 
left arm motion below or at shoulder level; no malunion, 
nonunion, or dislocation of the clavicle; no X-ray 
involvement of 2 or more major joints; and no incapacitating 
exacerbations.    

2.  As of January 26, 2001, there is only questionable 
evidence of pain upon left arm range of motion; there was no 
indication dislocation or nonunion of the clavicle with loose 
movement; no limitation of left arm motion below or at 
shoulder level; no further factors of functional loss; no 
malunion, nonunion, or dislocation of the clavicle; no X-ray 
involvement of 2 or more major joints; and no incapacitating 
exacerbations.    

3.  As of June 21, 2004, there is objective evidence of 
limitation of motion with left arm abduction to 80 degrees, 
with pain starting at 60 degrees; there is no evidence of 
left arm limitation of motion midway between side and 
shoulder level (45degrees); and no additional factors of 
functional loss besides pain.


CONCLUSIONS OF LAW

1.  Prior to January 26, 2001, the criteria for an initial 10 
percent disability rating for a left shoulder disability 
status post Mumford's procedure with arthritis have  been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2005).

2.  As of January 26, 2001, the criteria for an initial 
disability rating greater than 10 percent for a left shoulder 
disability status post Mumford's procedure with arthritis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5201, 5203 (2005).

3.  As of June 21, 2004, the criteria for an initial 20 
percent disability rating for a left shoulder disability 
status post Mumford's procedure with arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Initially, the June 2004 VA examiner noted that the veteran 
is left-handed, thus confirming that his left arm is the 
major, i.e., dominant arm.

Under Diagnostic Code (Code) 5203, malunion of the clavicle 
or scapula means that a 10 percent evaluation is in order for 
either arm.  Nonunion of the clavicle or scapula, without 
loose movement, warrants a 10 percent rating.  Nonunion of 
the clavicle or scapula, with loose movement, warrants a 20 
percent evaluation for either the minor or major arm.  With 
dislocation of the clavicle or scapula, a 20 percent 
evaluation is warranted for either the minor or major arm.  
38 C.F.R. § 4.71a. 

Under Code 5201, limitation of motion of the dominant arm at 
the shoulder level provides a 20 percent rating.  Limitation 
of motion midway between the side and the shoulder level is 
assigned a 30 percent evaluation.  A 40 percent evaluation is 
warranted for the major arm when limitation of motion is 
limited to 25 degrees from the side.  38 C.F.R. § 4.71.     

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In addition, when evaluating disability 
from arthritis, objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint must be considered.  38 C.F.R. 
§ 4.59.  

Code 5010 provides that arthritis due to trauma should be 
rated as degenerative arthritis under Code 5003.  Pursuant to 
Code 5003, degenerative arthritis is rated based on 
limitation of motion of the affected part.  When limitation 
of motion is noncompensable, Code 5003 provides that a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a.  

In the absence of limitation of motion, a 10 percent rating 
is in order with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups; a 20 percent 
rating is appropriate with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  See 38 C.F.R. 
§ 4.45(f) (for the purpose of rating disability from 
arthritis, the shoulder is considered a major joint).

To briefly summarize the history of the veteran's service-
connected left shoulder disorder, he sustained a second 
degree acromioclavicular joint separation during service in 
April 1985 after a motorcycle accident.  He subsequently 
underwent a Mumford's procedure in February 1986 with a 
diagnosis of left acromioclavicular arthritis shown by X-ray 
evidence.  

Prior to January 26, 2001, the veteran's left shoulder 
disability was rated as noncompensable (0 percent disabling) 
for malunion or nonunion of the clavicle under Diagnostic 
Code (Code) 5203, impairment of the clavicle or scapula.  See 
38 C.F.R. § 4.31 (where the Schedule does not provide a zero 
percent rating, a zero percent rating shall be assigned if 
the requirements for a compensable rating are not met).  The 
condition was also rated under Code 5010, traumatic 
arthritis.  The zero percent rating was effective from April 
1, 2000, the first day after discharge from service.  

As of January 26, 2001 (the date of his notice of 
disagreement), the veteran's left shoulder disability was 
rated as 10 percent disabling under Code 5203.

Consequently, the veteran's disability rating has increased 
for a separate period based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App at 126. 
Nonetheless, the veteran continued to disagree with the 
disability ratings assigned for the separate periods.           

Other diagnostic codes for shoulder disabilities that provide 
ratings greater than 0 and 10 percent are not more 
appropriate because the facts of the case do not support 
their application.  See 38 C.F.R. § 4.71a, Code 5200 
(ankylosis of the scapulohumeral articulation) and Code 5202 
(other impairment of the humerus); Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if it is supported by explanation and evidence).  

Similarly, other diagnostic codes for scar disabilities 
provide initial compensable disability ratings.  See 
38 C.F.R. § 4.118, Codes 7803, 7804, and 7805; Esteban v. 
Brown, 6 Vet. App. 259 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the other 
manifestations).  In any event, the veteran's 10 centimeter 
post-surgery scar on his left shoulder was found to be 
nontender, flat, and with no limitation of function according 
to the VA examinations of record.  Accordingly, these 
diagnostic codes are not for application.  See Butts, supra. 

Prior to January 26, 2001, the Board finds that a disability 
rating of 10 percent under Code 5010 is in order.  38 C.F.R. 
§ 4.7.  Specifically, the October 1999 pre-discharge VA 
examiner found left shoulder flexion to 160 degrees, 
abduction to 140 degrees, external rotation to 90 degrees, 
and internal rotation to 65 degrees.  However, the examiner 
did note the veteran's grimace and pain closer to the end of 
range of motion.  When limitation of motion is noncompensable 
as is the case here, satisfactory evidence of painful motion 
entitles the veteran to a 10 percent rating under Code 5010 
prior to January 26, 2001.  

However, a rating greater than 10 percent is not warranted 
under Code 5203, Code 5201, or Code 5010.  There was no 
objective evidence of any further factors of functional loss, 
or of limitation of left arm motion below or at shoulder 
level.  There was no indication of malunion, nonunion, or 
dislocation of the clavicle.  Finally, there is no evidence 
of X-ray involvement of 2 or more major joints or 
incapacitating exacerbations.    

As of January 26, 2001, the Board finds that the overall 
disability picture does not warrant a rating greater than 10 
percent under any Diagnostic Code.  The March 2001 VA 
examiner found no evidence of dislocation or nonunion of the 
clavicle with loose movement, or of limitation of left arm 
motion below or at shoulder level.  Furthermore, there is no 
indication of incapacitating exacerbations.  Finally, with 
regard to functional loss, there was no evidence of 
instability, swelling, muscle weakness (strength was 5/5), 
atrophy, or crepitus.  The March 2001 examiner did not concur 
with the veteran's subjective complaints of left shoulder 
pain upon range of motion.  Consequently, a rating higher 
than 10 percent is not in order as of January 26, 2001.  38 
C.F.R. §§ 4.40, 4.45, 4.7, 4.71a; DeLuca, 8 Vet. App. at 206.  

The Board does find that the veteran's left shoulder 
disability should be increased for another separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126. 

As of June 21, 2004, the Board finds that the evidence 
supports a 20 percent rating for the veteran's left shoulder 
condition under Code 5201, limitation of arm motion.  
Specifically, the June 2004 VA examiner documented left arm 
abduction to 80 degrees, with pain starting at 60 degrees.  

However, a rating beyond 20 percent after June 21, 2004 is 
not warranted by the evidence.  38 C.F.R. § 4.7.  There is no 
evidence of left arm limitation of motion midway between side 
and shoulder level, i.e., 45 degrees.  Although the veteran 
experienced pain during range of motion, the June 2004 
examiner found "no additional range of motion loss due to 
pain, fatigue, weakness, or lack of endurance after 
repetitive use."  There was also no evidence of instability, 
swelling, tenderness, or deformity.  The veteran did not use 
assisting devices or braces.  In sum, as of June 21, 2004, 
even with consideration of the factors of functional loss, 
there was no evidence of additional disability to support a 
rating beyond 20 percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 206.

None of the VA examiners reviewed the claims folder prior to 
the physical examinations they conducted on the veteran.  
Even so, the Board finds that a review of the evidence in the 
claims folder by the examiners could not have significantly 
altered the outcome of their findings to as to provide a 
basis to grant a higher rating during any of the applicable 
periods.  A remand of this case is found to be not warranted 
as additional medical information, based on a review of all 
medical evidence, will not provide a basis to increase the 
disability evaluation.  Without taking into consideration all 
the veteran's problems associated with this condition, the 
current evaluations could not be justified. 

Finally, although the veteran indicates that the left 
shoulder and other service-connected disabilities interfere 
with his ability to work, there is no competent medical 
evidence of exceptional or unusual circumstances to warrant 
referring the case for extra-schedular consideration.  38 
C.F.R. § 3.321(b)(1).  In particular, a January 2004 
vocational rehabilitation progress note indicated that the 
veteran has the functional capacity to work within the 
vocation of Radiologic Technology.  Thus, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  

In summary, the Board finds that the preponderance of the 
evidence supports a disability rating of 10 percent but no 
higher for a left shoulder condition under Code 5010 prior to 
January 26, 2001.  38 C.F.R. § 4.3.  However, as of January 
26, 2001, the Board finds that the evidence does not support 
an evaluation beyond 10 percent. Id.  Lastly, as of June 21, 
2004, the evidence warrants a 20 percent rating but no higher 
under Code 5201. Id.  

With respect to the duty to notify and assist, review of the 
claims folder reveals compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of VCAA letters dated in February 2001, July 2003, and 
March 2004, and July 2005, as well as the rating decision on 
appeal, SOC, and supplemental statement of the case (SSOC), 
the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the November 2005 SSOC includes the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Accordingly, the 
Board finds that the RO has provided all notice required by 
the VCAA. 38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The Board notes that the supplemental July 2005 VCAA letter 
from the RO specifically asks the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-21. 

The Board observes that the RO issued the February 2000 
rating decision prior to the enactment of the VCAA in 
November 2000, such that providing VCAA notice prior to the 
adverse termination was not possible.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In addition, the left shoulder 
claim for an increased rating arises as a "downstream" issue 
from the claim for service connection that was granted in 
February 2000, such that VCAA notice as to the increased 
rating claim could not have been provided. Id.  See generally 
VAOPGCPREC 8-2003.  In any event, VCAA notice as to an 
increased rating was provided in the VCAA letters noted 
above.

The Board is also aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.   
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Thus, any 
deficiencies result in no prejudice to the veteran and 
therefore constitute harmless error.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); 38 C.F.R. § 
20.1102 (an error or defect in a Board decision that does not 
affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation that the timing or content of the 
VCAA notice has resulted in any prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records (SMRs), relevant VA 
examinations, and a VA vocational rehabilitation report.  The 
veteran failed to appear at a Travel Board hearing in June 
2005.  There is no indication in the claims folder that the 
veteran identified and authorized VA to obtain any private 
medical records.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from October 
2005 remand.

As such, there is no indication or allegation that relevant 
evidence remains outstanding.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

ORDER

Prior to January 26, 2001, entitlement to an initial 
disability rating of 10 percent for a left shoulder 
disability status post Mumford's procedure with arthritis is 
granted.

As of January 26, 2001, entitlement to an initial disability 
rating greater than 10 percent for a left shoulder disability 
status post Mumford's procedure with arthritis is denied.

As of June 21, 2004, entitlement to an initial disability 
rating of 20 percent for a left shoulder disability status 
post Mumford's procedure with arthritis is granted.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

With respect to the veteran's right shoulder disability, 
review of the claims folder reveals that the RO denied a 
claim for increase beyond 10 percent in a February 2002 
rating decision.  The Board construes the veteran's 
subsequent statement received in February 2002 on a VA Form 9 
as constituting a notice of disagreement with that denial.  
However, the claims file does not reflect that a SOC has been 
promulgated as to that claim.  Where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a SOC addressing the issue, 
the Board should remand the issue to the RO for issuance of a 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the matter is remanded to the RO.

The veteran himself is asked to provide any medical evidence 
pertaining to his right shoulder disability.  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the veteran a SOC on 
the issue of an increased disability 
rating for his right shoulder disability. 
The RO should allow the veteran the 
appropriate period of time in which to 
perfect the appeal of this issue and 
proceed accordingly.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


